Citation Nr: 1758208	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  15-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the Department of Veterans' Affairs (VA) was correct to terminate the Veteran's non-service connected disability pension benefits.


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1943 to August 1945. He was a pilot and participated in over seventy combat missions, completing one hundred seventy-six hours of fly time.  

This matter before the Board of Veterans' Appeals (Board) is on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in Saint Paul, Minnesota (Agency of Original Jurisdiction (AOJ)) terminating the Veteran's non-service connected disability pension benefits. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. §7107(a)(2)(2012).

The appeal is REMANDED to the AOJ. The VA will notify the appellant if further action is required.


REMAND
 
Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

The Veteran was initially granted non-service connected disability pension benefits in April 2010. In September 2011, the RO Pension Management Center (PMC) requested the Veteran provide additional information regarding his finances. The PMC noted the Veteran's Eligibility Verification Report (EVR) that was submitted in February 2011 appeared to report income higher than that amount permitted to receive pension benefits. Specifically, the February 2011 EVR indicated the Veteran incurred $47,000 in medical expenses for 2010, but the VA had been counting $50,452 in medical expenses. The VA had also been counting the Veteran's insurance income from Penn Treaty of $1,436.44 per month and $693 for his wife per month as a medical expense. Additionally, the Veteran failed to note he was receiving rental income in the amount of $1,400 per month. 

A subsequent EVR was submitted in November 2011 clarifying the Veteran's income and expenditures. This was submitted by the Veteran's son, who holds the Veteran's power of attorney. It noted the Veteran's pension of $464.12/month, Social Security income in the amount of $1,459/month, Penn Treaty Insurance income in the amount of $1,436.44/month, and income from his rental in the amount of $1,400/month. It also included the Veteran's wife's income, including her Penn Treaty Insurance income in the amount of $693/month, pension in the amount of $665/month, and Social Security income in the amount of $529. The Veteran stated he and his wife had reached their policy limits with Penn Treaty and thus they would no longer receive those payments. Notably, the Veteran estimated his minimum monthly expenses (to include medical expenses) to be approximately $7,671.12 and his monthly income from all sources amounting to only $6,498.27. 

However, in December 2011, the PMC terminated the Veteran's pension benefits based on a purported increase in his income. The PMC determined from March 1, 2010 that the family medical expenses paid ($46,503) reduced his countable income to $25,201, over the maximum annual pension rate of $23,396. The PMC came to similar calculations from March 1, 2011, December 1, 2011, and January 1, 2012; each decision resulted in the Veteran's income being higher than the maximum annual pension rate permitted. The VA subsequently issued a demand letter, alleging the Veteran owed the VA for overpayment of pension benefits in the amount of $40,929. The Veteran was ultimately able to receive a waiver for the debt in March 2015 and appealed the RO's decision terminating his pension benefits.

The Board notes that the Veteran's son has been handling his father's claim on his own due to the Veteran's advanced age and health complications, and acknowledges the difficulties that come from gathering the documents necessary to adjudicate a claim, especially when they belong to someone else. 

Nonetheless, the Board is unable to adjudicate the Veteran's claim based on the information provided in the record due to inconsistencies and missing information. It is unclear to the Board whether the Veteran is claiming entitlement to non-service connected disability pension benefits from 2010 until the present, or if he is merely claiming entitlement from 2010 to the time the benefits were terminated in December 2011. If the Veteran is claiming the former, there is insufficient documentation to account for his finances from approximately 2013 to the present. The record indicates the Veteran's spouse passed away in November 2012 and thus the Veteran's income no longer includes her pension or Social Security payment. The record does not indicate, however, what the Veteran currently receives for Social Security income, nor does it indicate if he is still receiving rental income or if he is receiving any additional income. The record also indicates the Veteran "moved home," but it is unclear if he has additional expenditures as a result or not. In order to adjudicate the claim for non-service connected disability pension benefits from 2010 until the present, records pertaining to the Veteran's income and expenses for those years must be provided. 

While the Veteran's son has provided some documentation to cover a brief period of this time, there are deficiencies with the information provided. For example, on the Veteran's Application for Compensation or Pension submitted in February 2010, the Morgan Stanley Smith Barney account is noted to have approximately $31,371.95; however, a Morgan Stanley Smith Barney bank statement for that month was provided and that document indicated the account actually held $62,745.57 the month prior and in February 2010 held $52,746.86. The over twenty-thousand dollar difference between the amount reported on the application and the bank statement is substantial, and so the Board requires the Veteran to provide bank statements for all accounts for the relevant time period. 

Finally, the RO terminated the Veteran's benefits based on his countable income in relation to the purported medical expenses he had from March 2010 onward. However, the Veteran's son argues the number provided in the EVR was merely a "soft number" and alleges the real amount spent in medical expenses is much higher. Based on this contention and the lack of bills, receipts, or statements for medical expenses, the Board remands to permit the AOJ the opportunity to obtain itemized documentation for the Veteran's medical expenses from 2010 to the present. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain the Veteran's financial documents from 2010 to the present - for each year separately - to include all sources of his income, including Social Security payments, pensions, interest-bearing accounts, rental incomes, and wages. 
2. The AOJ should obtain the Veteran's financial documents from 2010 to the present to include all sources of his expenditures to include bills, medical expenses, etc. 

3. The AOJ should obtain bank statements from all accounts belonging to the Veteran from 2010 to the present.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).





(CONTINUED ON NEXT PAGE)



(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2017). Expedited handling is requested.)




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

